In an action by the female plaintiff to recover damages for personal injuries sustained as a result of an intersection collision between a bus in which she was a passenger and an automobile, against the defendants New York City Transit Authority and Herbert Goldberg, the bus owner and operator respectively, and against Joseph S. Karpf, the automobile owner and operator, and by her husband for loss of services and medical expenses, the parties cross-appeal as follows: Defendant Transit Authority and defendant Goldberg appeal from so much of a judgment of the Supreme Court, Kings County, rendered November 19, 1959, after a jury trial, and amended by the order of said court, dated December 10, 1959, as is in favor of the female plaintiff against them, such judgment having been entered on the jury’s verdict of $13,400 for said plaintiff. By consent, the husband’s cause of action against said two defendants was dismissed at the opening of the trial because of his failure to serve a notice of claim. Plaintiffs appeal from so much of said judgment as dismisses their complaint upon the merits against the defendant Karpf. On plaintiffs’ appeal: amended judgment, insofar as appealed from by plaintiffs, affirmed, without costs. No opinion. On appeal by defendant Transit Authority and defendant Goldberg: amended judgment reversed on the facts, action severed as to said defendants, and new trial granted as to them, with costs to abide the event, unless, within 20 days after entry of the order hereon, plaintiff Rose Basirico shall stipulate to reduce the amount of the verdict in her favor from $13,400 to $8,000, and to reduce the interest accordingly, in which évent the judgment, as so reduced, is affirmed, without costs. In our opinion, the verdict in favor of the female plaintiff is excessive. Beldoek, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.